internal_revenue_service p o box cincinnati oh release number release date date legend x location dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you founded your own think tank to improve and enhance the readiness and professionalism of the emergency management community through education and research you will establish a fellows research program to advance your mission outstanding candidates will be selected by a selection committee to participate in the program as fellows fellows will conduct research in the following areas disaster communication risk communication disaster logistics supply chain management and hazard mitigation environment resource protection at the end of a fellow’s term in the fellowship program the fellow will present the results of his or her research at the think tank’s annual conference the research results will be presented in the format agreed upon by your think tank and the fellow you will pay for each fellow’s travel_expenses to the program headquarters in x and accommodations while participating in the fellows program the fellows will also be provided a stipend to cover incidental_expenses while participating in the program eligibility criteria to be selected as a fellow for your program are as follows e e e e e beat least twenty-one years of age hold a ph d or comparable degree be a ph d candidate or possess ten years or more of equivalent professional experience in the emergency management field have afield of research that is unique and innovative have documented proof of producing unique and outstanding work products related to emergency management complete the online application form and submit it with all required documents which are expected to include o resume and biography including a publication list o atleast two letters of recommendation from recognized authorities or professionals in the applicant’s discipline one to three authentic work samples produced by the applicant which may include a research paper publication or article a statement of purpose word statement describing a proposed research theme the applicant’s career goal and or expectation for participation in the fellowship program and how the applicant’s research is unique or innovative compared to other existing studies a detailed research proposal describing a research plan and the applicant's preparation status a research proposal should address the elements of international cooperation and practical approaches or solutions there are no standard format requirements completed fellowship participation authorization form releasing the applicant to work on the fellowship full-time for the duration of the fellowship o o o o e demonstrate evidence of good health physical examination be proficient in english communication and writing skills applicants will be selected by the fellowship selection committee the fellowship selection committee will be composed of experts in global emergency management and disaster resilience who are selected by the think tank’s board_of directors and leadership team the think tank’s staff will conduct an initial screening of each applicant which may include an in-person interview a phone interview or an electronic interview eg teleconference skype conference the staff will also verify credentials including contacting any person who has provided a letter of recommendation for the applicant the staff will prepare an evaluation of each applicant for review by the fellowship selection committee and may rank the applicants from most qualified to least qualified the staff will then notify each fellowship selection committee member that the applications and staff evaluations are available for review and either provide each member with electronic access to the applications and evaluations or transmit the applications and evaluations to the members by regular or express mail facsimile or electronic mail letter catalog number 58222y the fellowship selection committee will meet either in person or electronically to select the fellows the selection committee will promptly notify the board_of directors and leadership team of its decision the board_of directors and leadership team will be given ten business days to review the decision of the selection committee and object to if the board_of directors and leadership team the selection of any applicant as a fellow do not object to the selection of any candidate within the ten-business day period the selection committee’s decision shall be final if there is an objection to the selection of any candidate within the ten-day period the selection committee board_of directors and leadership team shall cooperate in resolving any disagreement regarding the selection of an applicant if the disagreement is not resolved within fifteen business days of the end of the ten-day period the decision of the selection committee shall be final you represent that no relatives of members of the selection committee or of your officers directors or substantial contributors are eligible for awards you will maintain all records relating to individual grants including information obtained to evaluate grantees you will identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance letter catalog number 58222y e the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
